Citation Nr: 0834593	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-14 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension. 
 
2.  Entitlement to service connection for bilateral knee 
disability. 
 
3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to July 
1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri that 
denied service connection for hypertension, bilateral knee 
disability and hearing loss.  

Following review of the record, the issues of entitlement to 
service connection for hypertension and bilateral knee 
disability will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no current competent clinical evidence of hearing 
loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she was told in service that she had 
high frequency hearing loss.  It is asserted that service 
connection for bilateral hearing loss should thus be granted.  



Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim of entitlement to service 
connection for hearing loss by letters dated in May and 
December 2004 that fully addressed the required notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeals of entitlement to service connection for hearing 
loss.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and VA clinical records have 
been submitted in support of the claim.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate any additional 
existing evidence that is necessary or is able to be secured 
for a fair adjudication of the claim that has not been 
obtained.  The Board thus finds that all necessary 
development has been accomplished and that appellate review 
may proceed without prejudice to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  No further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
of entitlement to service connection for hearing loss is 
ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2008).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2008).

Factual Background and Legal Analysis

Review of the service medical records shows no complaint of 
hearing loss or ear problems.  On service separation 
examination in July 1974, the appellant was afforded an 
audiogram that showed decibel levels of 25/10/00/15/05 and 
05/05/00/10/00 at the 500/1000/2000/3000/4000 Hertz 
frequencies in the right and left ears, respectively.  She 
denied ear trouble and hearing loss at that time.  

The veteran filed a claim for service connection and hearing 
loss in May 2004.  Subsequently received were private 
clinical and VA records dating from 1977 that reference no 
complaints, findings or a diagnosis of hearing loss or any 
other ear disorder.  

Nonetheless, the veteran is competent to report that she has 
hearing impairment.  However, her report of in-service 
symptoms and continuing symptomatology must be weighed 
against the clinical evidence of record that shows no 
findings or complaints of any hearing loss by VA standards to 
date. See 38 C.F.R. § 3.385 Although she now claims that she 
was told in service that she had high frequency hearing loss, 
none has been demonstrated in the clinical evidence of 
record.  

The Board points out that service connection requires 
evidence that establishes that the veteran currently has a 
diagnosis of the claimed disability for which service 
connection is being sought. See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  No hearing loss by VA standards was 
shown in service, nor is the post service clinical record 
indicative of any such disability of this nature for which 
service connection may be granted.  While the veteran claims 
that she currently has this disorder, she cannot support the 
claim on the basis of her assertions alone. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Therefore, for the reasons 
discussed above, service connection for hearing loss is not 
warranted and must be denied.

The preponderance of the evidence is against the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).


ORDER

Service connection for hearing loss is denied.


REMAND

The appellant asserts that she contracted rubella in service, 
symptoms of which included aching joints.  She avers that 
such symptomatology progressed to bilateral knee arthritis 
for which service connection should be granted.  

Review of the service medical record shows that the appellant 
was treated for body rash diagnosed as rubella/measles in 
March 1974.  She has submitted internet researched medical 
authority received November 2004 indicating that signs and 
symptoms of rubella may include aching joints, especially in 
young women.  VA outpatient clinical records reflect a 
diagnosis of degenerative joint disease of the knees in 1992.  
The appellant has never had a VA examination in this regard, 
nor is there any other competent evidence in support of her 
assertions.  Therefore, the Board does not have the requisite 
information to grant or deny service connection for bilateral 
knee disability in light of her contentions.  It is well 
established that the VA adjudicator is not free to substitute 
his or her own judgment for that of an expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  
Therefore, the appellant should be afforded a special 
orthopedic examination, to include a medical opinion as to 
whether or not rubella in service is implicated in the 
development of current bilateral knee arthritis.  

The appellant also avers that she now has hypertension that 
was first clinically indicated in service.  In this regard, 
service medical records reflect that a blood pressure reading 
of 140/94 was recorded on discharge examination in July 1974.  
The Board observes that a VA nurse practitioner examined the 
appellant in June 2006 and provided an opinion to which an 
addendum was sought and received in 2008 based on clinical 
evidence dating from 2001.  Since that time, however, 
evidence has been received dating from 1977 reflecting a 
diagnosis of hypertension.  Given the much earlier diagnosis 
of hypertension, the Board is of the opinion that the 
appellant should be provided a cardiovascular examination and 
opinion by a medical specialist to determine whether or not 
hypertension is reasonably related to service based on all 
the available evidence.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board would also point out that the record indicates that 
the veteran appears to receive ongoing VA outpatient 
treatment for various complaints and disorders, including 
knee disability and hypertension.  The most recent records 
date through July 7, 2006.  The claims folder thus indicates 
that relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility. See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA patient treatment records 
dating from July 8, 2006 should be requested and associated 
with the file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from July 8, 2006 should be 
requested and associated with the 
claims folder

2.  The veteran should be 
scheduled for examination by a VA 
orthopedist.  All indicated tests 
and studies should be performed, 
and clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive factual background, 
clinical history, and physical 
findings should be provided in a 
narrative format.  The examination 
report should include a discussion 
of the veteran's documented 
medical history and assertions.  
Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion, with 
complete supporting rationale, as 
to whether it is at least as 
likely as not (50 percent 
probability or better) that the 
veteran now has degenerative joint 
disease of the knees as a 
derivative, complication or 
residual of rubella in service.  
Please explain why or why not.  

3.  The appellant should be 
scheduled for special examination 
by a cardiology specialist who has 
not seen or treated her previously 
to determine whether or not 
hypertension is reasonably related 
to service.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the 
physical findings, the examiner 
should provide an opinion, with 
complete rationale, as to whether 
it is at least as likely as not 
(50 percent probability or better) 
that the veteran now has 
hypertension that dates back to 
service, or whether the disease is 
more likely of post service onset 
or attributable to other causes.  
If so, please specify.  The 
opinion should be set forth in 
detail.

In formulating the medical 
opinion, the examiners are asked 
to consider that the term "at 
least as likely as not" does not 
mean within the realm of 
possibility, rather that the 
weight of the medical evidence 
both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

4.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
her of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If she fails to appear 
for the examinations, this fact 
should be noted in the claims 
folder.

5.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
report is insufficient, or a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
her representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


